Citation Nr: 1760437	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2000 to September 2000 and from December 2000 to June 2007.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, March 2014, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The matter was previously before the Board in December 2015.  The Board remanded the issues of entitlement to increased initial ratings for a neck disability, right upper extremity radiculopathy, left upper extremity radiculopathy, a right hip disability manifested by limitation of flexion, a right hip disability manifested by limitation of extension, a right knee disability, a right ankle disability, a low back disability, right lower extremity radiculopathy, entitlement to service connection for a sleep disorder, entitlement to service connection for an acquired psychiatric disorder other than PTSD, adjustment disorder, and anxiety disorder, entitlement to service connection for a left hip disability, and entitlement to service connection for a left knee disability to the Agency of Original Jurisdiction (AOJ) for additional development.  

Moreover, the Board denied an effective date prior to June 21, 2014, for the assignment of a Total Disability Based on Individual Unemployability (TDIU) and an effective date prior to June 21, 2014, for the grant of Special Monthly Compensation (SMC) based on housebound status.  Furthermore, the Board denied entitlement to service connection for headaches.  Subsequently, the Veteran appealed the denial of entitlement to service connection for headaches to the U.S. Court of Appeals for Veterans Claims (Court).  In its August 2017 decision, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's denial of this claim. The Court remanded this matter to the Board for further proceedings consistent with the JMR, and the Board is remanding the issue to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.



REMAND

In May 2013, the Veteran submitted a Statement in Support of Claim and stated that he requested disability compensation benefits for headaches "and also secondary to any other service-connected conditions."  Subsequently, the Board denied the Veteran's claim finding only that the Veteran's headaches were not attributable to his active service.  Thereafter, the August 2017 JMR found the Board's decision to be inadequate because the Board focused on the theory of direct service connection and did not provide any discussion of secondary service connection.  Thus, more development is required in this case and a remand is necessary in order to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from January 23, 2015, to the present.

2.  Assign an appropriate examiner to provide an opinion regarding the Veteran's disability.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches disability, had its onset in service or is related at least in part to service?  

(B).  Is it as least as likely as not that the claimed headaches disability was caused or aggravated (i.e. permanently worsened) by any of the Veteran's service-connected disabilities?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


